     Case 1:20-cv-00522-NONE-JLT Document 40 Filed 07/29/20 Page 1 of 3


 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   BRUCE D. MCGAGIN, State Bar No. 170146
     Supervising Deputy Attorney General
 3   STACEY L. ROBERTS, State Bar No. 237998
     Supervising Deputy Attorney General
 4   ETHAN A. TURNER, State Bar No. 294891
     KELLY T. SMITH, State Bar No. 196821
 5   Deputy Attorneys General
      1300 I Street, Suite 125
 6    P.O. Box 944255
      Sacramento, CA 94244-2550
 7    Telephone: (916) 210-6465
      Fax: (916) 322-8288
 8    E-mail: Kelly.Smith@doj.ca.gov
     Attorneys for Defendants, Department of Fish and
 9   Wildlife and Director Charlton H. Bonham
10

11                              IN THE UNITED STATES DISTRICT COURT

12                           FOR THE EASTERN DISTRICT OF CALIFORNIA

13                                               CIVIL DIVISION

14

15   APOTHIO, LLC,                                               Case No. 1:20-cv-00522-NONE-JLT
                                                Plaintiff,
16                   v.
17   KERN COUNTY; KERN COUNTY                                    STATE DEFENDANTS’ JOINDER IN
     SHERIFF’S OFFICE; CALIFORNIA                                KERN COUNTY’S REPLY TO
18   DEPARTMENT OF FISH AND                                      PLAINTIFF’S OPPOSITION TO
     WILDLIFE; DONNY YOUNGBLOOD;                                 REQUEST FOR JUDICIAL NOTICE
19   JOSHUA NICHOLSON; CHARLTON H.
     BONHAM; JOHN DOES #1 THROUGH                                Date:         August 10, 2020
20   #10, UNKNOWN AGENTS OF THE KERN                             Time:         8:30 a.m.
     COUNTY SHERIFF’S OFFICE; JOHN                               Dept:         Courtroom 4
21   DOES #11 THROUGH #20, UNKNOWN                               Judge:        NONE
     AGENTS OF THE CALIFORNIA FISH
22   AND WILDLIFE DEPARTMENT,                                    Action Filed: April 10, 2020
23                                          Defendants.
24

25         TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

26         Defendants California Department of Fish and Wildlife and Charlton H. Bonham hereby

27   join defendant Kern County’s reply to plaintiff’s opposition to the County’s request for judicial

28   notice (ECF Doc. 20).
                                                             1
      State Defendants’ Joinder in Kern County’s Reply to Plaintiff’s Opp. to RJN (Case No. 1:20-cv-00522-NONE-JLT)
     Case 1:20-cv-00522-NONE-JLT Document 40 Filed 07/29/20 Page 2 of 3


 1   Dated: July 29, 2020                                       Respectfully Submitted,

 2                                                              XAVIER BECERRA
                                                                Attorney General of California
 3                                                              BRUCE D. MCGAGIN
                                                                Supervising Deputy Attorney General
 4
                                                                 /s/ Kelly Smith
 5
                                                                KELLY T. SMITH
 6                                                              Deputy Attorney General
                                                                Attorneys for Defendants, Department of Fish
 7                                                              and Wildlife and Director Charlton H.
                                                                Bonham
 8
      SA2020300599
 9    34277753.docx

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                            2
       State Defendants’ Joinder in Kern County’s Reply to Plaintiff’s Opp. to RJN (Case No. 1:20-cv-00522-NONE-JLT)
       Case 1:20-cv-00522-NONE-JLT Document 40 Filed 07/29/20 Page 3 of 3



                                CERTIFICATE OF SERVICE

Case Name:        Apothio, LLC v. Kern County,            No.    1:20-cv-00522-NONE-JLT
                  et al.

I hereby certify that on July 29, 2020, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:

STATE DEFENDANTS’ JOINDER IN KERN COUNTY’S REPLY TO PLAINTIFF’S
OPPOSITION TO REQUEST FOR JUDICIAL NOTICE

I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.

I declare under penalty of perjury under the laws of the State of California and the United States
of America the foregoing is true and correct and that this declaration was executed on July 29,
2020, at Sacramento, California.

                Ngoc T. Huynh                                     /s/ Ngoc Huynh
                  Declarant                                           Signature
SA2020300599
34277781.docx
